DETAILED ACTION
Regarding Claims 21-35. Cancelled.
Claim Objections
Claim 15 is objected to because of the following informalities:  The claim is missing “:” separating the preamble from the body of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “support vector machine for classifying well data derived from a sensor at a well site or in a wellbore into a particular category from among a first category associated with a noise event and a second category associated with a microseismic event occurring in a subterranean formation through which the wellbore is formed,” are abstract ideas as they are directed to combination of human evaluation and mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
         In Step 2A, Prong two, the claims additionally recite “generating an image based on the sensor signal,” “the wellbore is for extracting hydrocarbons from a subterranean formation, the sensor is a geophone, the microseismic event includes forming a fracture 
          In Step 2B, the claims additionally recite “generating an image based on the sensor signal,” “the wellbore is for extracting hydrocarbons from a subterranean formation, the sensor is a geophone, the microseismic event includes forming a fracture in the subterranean formation, and the well data is associated with elastic waves generated by the microseismic event,” but said limitations are directed to data collection activity that is well-understood, routine and conventional, recited at high level of generality. The claims additionally recite “processing device,” “store the well data in a first database based on the well data being classified into the first category, and store the well data in a second database based on the well data being classified into the second category,” but said limitations are directed to a general purpose computer and 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al., CN105956526 (machine English translated version-as best as understood) (hereinafter Jia) (cited by the Applicant)

          Regarding Claims 1, 8 and 15. Jia discloses a processing device (Abstract, computer) and a memory device that includes instructions for a support vector machine that is executable by the processing device for classifying well data (Claim 8: determining, by a processing device, well data based on a sensor signal from a sensor at a well site or in a wellbore) derived from a sensor at a well site or in a wellbore (bottom of page 4 to middle of page 5) into a particular category from among a first Abstract, using LS-support vector machine to classify microseismic events and noise events; middle of page 5)

          Regarding Claims 3 and 17. Jia discloses storing the well data in a first database based on the well data being classified into the first category; and store the well data in a second database based on the well data being classified into the second category (page 5, middle of the page) 

          Regarding Claim 6. Jia discloses the microseismic event includes forming a fracture in the subterranean formation and the well data is associated with elastic waves generated by the microseismic event (top of page 2)

          Regarding Claim 10. Jia discloses storing the well data in a first database based on the well data being associated with the noise event (page 5, middle of the page)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., CN105956526 in view of Diller, US-PGPUB 2014/0019057 (hereinafter Diller) (cited by the Applicant)

          Regarding Claim 13. Jia discloses the microseismic event includes forming a fracture in the subterranean formation, and the well data is associated with elastic waves generated by the microseismic event (top of page 2)

Jia does not explicitly disclose the wellbore is for extracting hydrocarbons from a subterranean formation, and the sensor is a geophone

Diller discloses wellbore is for extracting hydrocarbons from a subterranean formation, and the sensor is a geophone (Paragraph [0002]-[0003])



          Regarding Claims 2, 9 and 16. Diller discloses generating an image based on a sensor signal from the sensor (Paragraph [0033]) and use the image as the well data (Paragraph [0057], Figs. 4-8)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al., “Noise reduction and drift removal using least-squares support vector regression with the implicit bias term,” Geophysics Vol 75 (2010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865